DELAWARE GROUP® ADVISER FUNDS Delaware Global Real Estate Opportunities Fund (the “Fund”) Supplement to the Fund’s Summary Prospectus (the “Prospectus”) dated February 26, 2016 Effective July 1, 2016, the following replaces the information in the Prospectus in the section entitled “Who manages the Fund? — Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust (a Delaware Statutory Trust) Portfolio managers Title with Delaware Management Company Start date on the Fund Babak “Bob” Zenouzi Senior Vice President, Chief Investment Officer — Real Estate Securities and Income Solutions (RESIS) September 2012 Damon J. Andres, CFA Vice President, Senior Portfolio Manager September 2012 Scott P. Hastings, CFA, CPA Vice President, Portfolio Manager July 2016 Neither Delaware Management Company nor its affiliates referred to in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL), a subsidiary of MGL and an affiliate of Delaware Management Company. MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. The Fund is governed by U.S. laws and regulations. Please keep this Supplement for future reference. This Supplement is dated July 7, 2016.
